     Case 2:19-cv-00884 Document 68 Filed 07/30/21 Page 1 of 2 PageID #: 666



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


JULIAN GREEN,

             Plaintiff,

v.                                         Civil Action No. 2:19-cv-00884

COURTLAND BRINER,
RUSSELL COOK, and
RICHARD MCKEEN,

             Defendants.


                       MEMORANDUM OPINION AND ORDER


             The court having received the Proposed Findings and

Recommendation (“PF&R”) of United States Magistrate Judge Dwane

L. Tinsley, entered on July 8, 2021 (ECF No. 65); and the

Magistrate Judge having recommended that the court (1) grant the

defendant’s motion for summary judgment, filed on November 18,

2020 (ECF No. 54), and dismiss this civil action and remove it

from the court’s docket; and no objection having been filed to

the PF&R, it is ORDERED that the findings made in the PF&R of

the Magistrate Judge (ECF No. 65) be, and they hereby are,

adopted by the court and incorporated herein.


             It is, accordingly, ORDERED that the defendants’

motion for summary judgment (ECF No. 54) be, and hereby it is,

granted.     It is further ORDERED that this civil action be, and
  Case 2:19-cv-00884 Document 68 Filed 07/30/21 Page 2 of 2 PageID #: 667



hereby it is, dismissed with prejudice and removed from the

court’s docket.


          The Clerk is directed to forward copies of this

memorandum opinion and order to the pro se plaintiff, all

counsel of record, any other unrepresented party, and the United

States Magistrate Judge.


                                        ENTER: July 30, 2021




                                    2
